DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 26, 2022. The claims are further amended by an examiner’s amendment. The following summary reflects the combined effect. The application contains claims 1-31: 
Claims 3, 6-8, 10, 11, 16, 17, 19, 20, 26, 27, 30, and 31 are cancelled
Claims 1, 2, 4, 5, 9, 12-15, 18, 21-25, 28, and 29 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended Figure 2 is received and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on May 05, 2022 following a telephone interview with SHANG, PENGJU (Reg. No. 80050) on May 05, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.
Applicant gave oral permission over the phone on May 24, 2022 to correct claim 28 to depend on claim 21 instead of claim 27.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims
 (Currently Amended) A system for tree-conversion delta encoding, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
accessing a first data tree of a first version of a software, wherein the first data tree is a data structure including a set of directory nodes and a set of file nodes in the software;
converting the first data tree into a first data tree file that is in a pack format;
obtaining, from a computer device, a delta that represents differences between the first data tree file and a second data tree file that is converted from a second data tree of a second version of the software;
applying the delta to the first data tree file to obtain an updated first data tree file;
converting the updated first data tree file to an updated first data tree; and
overwriting the first data tree with the updated first data tree, wherein the pack format specifies that the first data tree file includes:
a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of each of the set of file nodes and a directory name and a directory type of each of the set of directory nodes, [[and]]
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

(Previously Presented) The system of claim 1, wherein the pack format of the first data tree file is platform independent and does not include time stamp information, ownership information, and version information.  

(Cancelled)

(Previously Presented) The system of claim 1, wherein the delta is based on a comparison of the first data tree file and the second data tree file using bsdiff, xdelta, or zdelta.

(Previously Presented) The system of claim 1, wherein conversion of the first data tree into the first data tree file is performed using tar.

(Cancelled)

(Cancelled)

(Cancelled)

(Previously Presented) The system of claim 1, wherein the delta is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree. 

(Cancelled) 

(Cancelled) 

(Currently Amended) A method, comprising:
accessing a first data tree of a first version of a software, wherein the first data tree is a data structure including a set of directory nodes and a set of file nodes in the software;
converting the first data tree into a first data tree file that is in a pack format;
obtaining, from a computer device, a delta that represents differences between the first data tree file and a second data tree file that is converted from a second data tree of a second version of the software;
applying the delta to the first data tree file to obtain an updated first data tree file;
converting the updated first data tree file to an updated first data tree; and
overwriting the first data tree with the updated first data tree, wherein the pack format specifies that the first data tree file includes:


a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of each of the set of file nodes and a directory name and a directory type of each of the set of directory nodes,
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

(Previously Presented) The method of claim 12, wherein the delta is based on a comparison of the first data tree file and the second data tree file using bsdiff, xdelta, or zdelta.

(Previously Presented) The method of claim 12, wherein conversion of the first data tree into the first data tree file is performed using tar.

(Previously Presented) The method of claim 12, wherein the pack format of the first data tree file is platform independent and does not include time stamp information, ownership information, and version information. 

(Cancelled) 

(Cancelled)

(Previously Presented) The method of claim 12, wherein the delta is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree. 

(Cancelled)

(Cancelled)

(Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations comprising:
accessing a first data tree of a first version of a software, wherein the first data tree is a data structure including a set of directory nodes and a set of file nodes in the software;
converting the first data tree into a first data tree file that is in a pack format;
obtaining, from a computer device, a delta that represents differences between the first data tree file and a second data tree file that is converted from a second data tree of a second version of the software;
applying the delta to the first data tree file to obtain an updated first data tree file;
converting the updated first data tree file to an updated first data tree; and
overwriting the first data tree with the updated first data tree, wherein the pack format specifies that the first data tree file includes:
	



a header comprising header information of the first data tree file, 
a tree structure defining a file name, a file type, and a data location of each of the set of file nodes and a directory name and a directory type of each of the set of directory nodes,
an alignment space for alignment of data within the first data tree file,
data of each of the set of file nodes, wherein, in the first data tree file, the tree structure is outside the header and the data of each of the set of file nodes, and
the tree structure is adjacent to the header, the alignment space is adjacent to the tree structure, and the data of the set of file nodes is adjacent to the alignment space.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the pack format of the first data tree file is platform independent and does not include time stamp information, ownership information, and version information.  

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the delta is based on a comparison of the first data tree file and the second data tree file using bsdiff, xdelta, or zdelta.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein conversion of the first data tree into the first data tree file is performed using tar.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the delta is generated as a set of differences to be applied to a copy of the first data tree file to construct a copy of the second data tree file, and the copy of the second data tree file is converted into a copy of the second data tree. 

(Cancelled)

(Cancelled)

(Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the alignment space includes spare space.

(Previously Presented) The non-transitory computer-readable storage medium of claim 21, wherein the pack format specifies that, in the first data tree file, the tree structure is in the header.

(Cancelled)

(Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168